Dismiss and Opinion Filed February 2, 2015.




                                        S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00039-CV

                               ONE 2001 BMW X5, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-12651-C

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s January 26, 2015, motion to dismiss appeal. In the motion,

appellant states she no longer wishes to pursue her appeal. Accordingly, we dismiss this appeal.

TEX. R. APP. P. 42.1(a).




150039F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ONE 2001 BMW X5, Appellant                          On Appeal from the 68th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00039-CV         V.                       Trial Court Cause No. 13-12651-C.
                                                    Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                        Justices Lang-Miers and Stoddart
                                                    participating.

        Based on appellant’s January 26, 2015, motion to dismiss this appeal, and in accordance
with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered February 2, 2015.




                                              –2–